United States Court of Appeals
                     For the First Circuit
No. 20-1239

IN RE: EX PARTE APPLICATION OF PORSCHE AUTOMOBIL HOLDING SE FOR
 AN ORDER PURSUANT TO 28 U.S.C. § 1782 GRANTING LEAVE TO OBTAIN
            DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

                  PORSCHE AUTOMOBIL HOLDING SE,
                      Petitioner, Appellee,

                               v.

     JOHN HANCOCK LIFE INSURANCE COMPANY (USA); JOHN HANCOCK
ADVISERS, LLC; JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC,
                     Respondents, Appellants,

    FPCAP LLC; FINEPOINT CAPITAL LP; FINEPOINT PARTNERS LLC,
                           Respondents.
                      _____________________

No. 20-1241

IN RE: EX PARTE APPLICATION OF PORSCHE AUTOMOBIL HOLDING SE FOR
 AN ORDER PURSUANT TO 28 U.S.C. § 1782 GRANTING LEAVE TO OBTAIN
            DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

                  PORSCHE AUTOMOBIL HOLDING SE,
                      Petitioner, Appellee,

                               v.

    FINEPOINT CAPITAL LP; FINEPOINT PARTNERS LLC; FPCAP LLC;
            JOHN HANCOCK LIFE INSURANCE COMPANY (USA);
                    JOHN HANCOCK ADVISERS, LLC;
        JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC,
                            Respondents,

 JOHN HANCOCK WORLDWIDE INVESTORS PLC; CRAIG BROMLEY, as Trustee
            for John Hancock Variable Insurance Trust,
        John Hancock Funds II, John Hancock Funds III, and
        John Hancock Strategic Series for JHF Income Fund,

                 Interested Parties, Appellants.
                             ERRATA SHEET

     The judgment of this Court issued on January 15, 2021, is
amended as follows:

     On page   11,   line   4,   insert   the   word   "discovery"   after
"1782(a)."